COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                                  FORT WORTH

                               NO. 02-13-00295-CV


IN RE RONROYAL J. OWENS                                                  RELATOR


                                     ------------

                            ORIGINAL PROCEEDING

                                     ------------

                         MEMORANDUM OPINION 1

                                     ------------

      Relator’s “Motion To Suspend Rules For Copies” is granted.

      The court has considered relator’s petition for writ of injunction and is of

the opinion that relief should be denied. Accordingly, relator’s petition for writ of

injunction is denied.

                                                    PER CURIAM

PANEL: DAUPHINOT, J.; LIVINGSTON, C.J.; and GARDNER, J.

DELIVERED: September 3, 2013




      1
       See Tex. R. App. P. 47.4, 52.8(d).